Citation Nr: 0126081	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-01 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tendonitis of the 
elbows.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for exposure to fuels, 
halon, asbestos, and choking in the altitude chambers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1985 to June 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for the following 
claimed chronic disabilities: bilateral hearing loss, 
tinnitus, tendonitis of the elbows, residuals of a left knee 
injury, and residuals of exposure to fuels, halon, asbestos, 
and choking in the altitude chambers.

In September 2001, the Board remanded this case to the RO as 
it appeared that the veteran's substantive appeal (VA Form 9) 
was not timely filed.  The RO issued its rating decision in 
December 1997, and the veteran filed his notice of 
disagreement in January 1998.  The RO mailed a statement of 
the case (SOC) to him in December 1999, and his VA Form 9, 
which was sent via facsimile (fax), was received at the RO on 
March 29, 2000, according to the RO's date stamp.  However, 
the fax itself, according to the date automatically generated 
by the fax machine, was sent on February 6, 2000.  The VA 
Form 9 was signed on February 2, 2000.  

In its September 2001 remand, the Board instructed the RO to 
review the case on the matter of timeliness of the 
substantive appeal.  As well, the Board instructed that if 
the benefits sought on appeal were not granted, the RO was to 
issue a supplemental statement of the case (SSOC).  

By September 2001 deferred rating decision, the RO indicated 
that its December 1999 SOC was issued prematurely as 
development for service medical records was still pending.  
Also, the RO indicated that, although the veteran's 
substantive appeal was date stamped March 29, 2000, it was 
faxed from Saudi Arabia on February 2, 2000 (the Board notes 
that February 2 was the date of signature, not the date 
marked on the fax, which was February 6, 2000).  The RO 
explained that because 38 C.F.R. § 20.305 allowed for the 
date of postmark to be the date of receipt, "this may extend 
to faxes?"  The RO also indicated that as additional records 
and replies to its development requests issued before 
completion of the SOC were received after issuance of the 
December 1999 SOC, all of the evidence required 
readjudication under the original claim.  

The Board notes from a thorough review of the claims file 
that it appears that the veteran faxed his substantive appeal 
to his representative who then forwarded it to the RO with a 
cover letter dated March 28, 2000, the same date on which the 
veteran's substantive appeal is date stamped as received by 
the RO.  Further, the cover letter states, "The following is 
submitted on behalf of the aforementioned veteran: VA Form 9, 
Appeal to the Board of Veterans' Appeals."  Moreover, in May 
2000, the veteran's representative submitted a letter asking 
the RO to accept his VA Form 9 as new and material evidence 
to reopen his claim for disability compensation in lieu of it 
being timely filed.  

The foregoing leads the Board to suspect that the veteran 
faxed the substantive appeal to his representative in a 
timely fashion and that the representative submitted it to 
the RO well after the time for filing had elapsed.  See 
38 C.F.R. §§ 20.302, 20.305.  The Board's suspicions are 
highlighted by the fact that the representative, in May 2000, 
asked the RO to accept the late-filed substantive appeal as 
new and material evidence, sufficient to reopen the finally-
decided claim.

The veterans' benefits system is pro claimant, see, e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed Cir 1998), and the 
veteran is entitled to the benefit of the doubt.  See, e.g., 
38 U.S.C.A. § 5107 (West Supp. 2001).  For this reason, the 
Board will accept the veteran's substantive appeal as timely 
filed as the Board cannot be certain that he did not fax his 
substantive appeal directly to the RO on February 6, 2000.  
Although circumstantial evidence points to the alternative 
scenario outlined above, the Board will accord the veteran 
the benefit of the doubt to which he is entitled under the 
lenient, pro-claimant environment of the VA benefits system 
and accept his substantive appeal as timely filed in this 
instance.  Id.  Because his substantive appeal is timely and 
the December 1997 rating decision now on appeal has not 
become final, there is no need to address the issue of new 
and material evidence.  See 38 C.F.R. §§ 3.156, 20.1103.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not shown to be 
related to his active service.

2.  He is not currently shown to be suffering from tinnitus.

3.  His bilateral elbow pain is not shown to be linked to his 
active service.

4.  His left knee disability is not shown to be related to 
active service.

5.  He is not shown to be suffering from any disability 
related to alleged exposure to fuels, halon, asbestos, and 
choking in the altitude chambers.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 
(2001).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 (2001).  

3.  The criteria for entitlement to service connection for 
bilateral elbow disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.6, 3.303 (2001).  

4.  The criteria for entitlement to service connection for 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 
(2001).  

5.  The criteria for entitlement to service connection for 
claimed residuals of exposure to fuels, halon, asbestos, and 
choking in the altitude chambers have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that additional action under 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is not warranted as VA has already 
met its obligations to the veteran under that statute and the 
implementing regulations (66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  All relevant facts have been adequately developed 
by the RO; given the facts of this case, there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  The veteran 
was advised of all applicable law and regulations and of the 
type of evidence necessary to substantiate his claim.  The RO 
issued an SOC and SSOC and arranged for VA medical 
examination.  Also, the RO obtained records from the Peace 
Sun Clinic in Saudi Arabia, and it made extensive efforts to 
obtain the veteran's service medical records.  In that 
connection, the RO did obtain copies of August 1984 and 
February 1993 medical examination reports, as well as August 
1984 and February 1993 reports of medical history.  However, 
the National Personnel Records Center indicated in June 1997 
that no other records were available.  In addition, the RO 
made at least three additional attempts to obtain medical 
records from alternative sources, to no avail.  In view of 
the foregoing, the Board finds that VA has fully satisfied 
its duty to the veteran under VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

Factual Background

The August 1984 report of medical history completed by the 
veteran prior to his service enlistment indicated that he 
suffered a ruptured hernia at the age of three weeks and an 
injury requiring stitches four years earlier.  Otherwise, he 
did not report any disability or medical problem.  The August 
1984 enlistment medical examination report indicated that he 
was qualified for enlistment.  No pertinent disabilities were 
noted on clinical evaluation.  

In August 1984, on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
20
LEFT
25
20
15
20
25

Pure tone thresholds at 6,000 hertz in the right and left 
ears were 10 and 15, respectively, on audiometry in August 
1984.

In a February 1993 report of medical history completed by the 
veteran, he indicated that he was in good health and was not 
taking any medication.  He did not report any medical 
trouble, and although the form contained a long list of 
disabilities, he denied them all.  The February 1993 report 
of medical examination did not reflect the presence of any 
abnormalities, and the only comment noted by the examiner 
following clinical evaluation was that the veteran was 
"circumcised."  

On the authorized audiological evaluation in February 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
05
10
20
20
25

Pure tone thresholds at 6,000 hertz in the right and left 
ears were 15 and 10, respectively, on audiometry in February 
1993.

In May 1997, he filed a claim of service connection for 
bilateral hearing loss, tinnitus, tendonitis of the elbows, 
residuals of a left knee injury, and residuals of exposure to 
fuels, halon, asbestos, and choking in the altitude chambers.

June 1997 correspondence from the Peace Sun Clinic in Saudi 
Arabia reflected complaints of left knee joint line pain with 
instability.  Other June 1997 correspondence from the Peace 
Sun Clinic indicated asbestos exposure during service, 
presumably as reported by the veteran.  The medical notation 
indicated that he came to the clinic for a follow-up 
examination and that his chest X-ray films were negative and 
pulmonary function testing was normal.  A June 1997 audiogram 
report from that clinic revealed the veteran's bilateral high 
frequency hearing loss.  

That month, he completed a VA Asbestos Questionnaire, stating 
that he had been an aircraft engine mechanic and that, in 
service, he worked at Elgin Air Force Base, on the flightline 
in Iceland, and on phase dock at Holloman Air Force Base.  He 
stated that his duties included removing asbestos clamps and 
exhaust duct rope seals.  Furthermore, he asserted that he 
had no exposure to asbestos outside of service.  

In September 1997 the Peace Sun Clinic noted that a June 1997 
chest X-ray study showed his lungs were clear and his heart 
was regular.  Another September 1997 note from that clinic 
indicated that his left knee was stable on examination with 
tenderness in the lateral collateral ligament area.  X-ray 
study of the left knee was negative.  Audiology revealed 
bilateral high frequency hearing loss.  

On September 1997 VA medical examination, the veteran 
reported ringing in both ears, pain on the back side of both 
elbows, popping, grinding, and throbbing in the left knee, 
and a skin problem on the hands and forearms.  He also 
complained of bilateral hearing loss.  On objective 
examination, the examiner reported bilateral high frequency 
hearing loss, normal pulmonary function test results, a 
negative chest X-ray study, effective treatment for the left 
knee, and no objective findings pertaining to the elbows.  
The diagnoses included bilateral high frequency hearing loss, 
left knee pain, bilateral elbow pain, exposure to asbestos 
during service.  

By December 1997 rating decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, tendonitis 
of the elbows, residuals of a left knee injury, and residuals 
of exposure to fuels, halon, asbestos, and choking in the 
altitude chambers.

A January 1999 audiogram from the Peace Sun Clinic again 
reflected the veteran's bilateral high frequency hearing 
loss.  

In a statement appended to his February 2000 substantive 
appeal, he indicated that as a jet engine mechanic, he was 
required to work in confined asbestos-filled environments 
while replacing seals, clamps, and other parts.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a neck disability 
absent medical evidence that the veteran presently has a 
chronic neck disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

Pain can be used in assessing compensation once service 
connection has been established.  Pain alone, without a 
showing that it emanates from a diagnosed disability that is 
related to service, will not suffice for a grant of service 
connection.  Sanchez-Benitez v. Principi, No. 00-7099 (Fed. 
Cir. Aug. 3, 2001).  

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that VA has a 
duty to provide notice to a claimant as to the information 
and evidence necessary to substantiate a claim.  Further, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Yet, under 
§ 5103A(a)(2), VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  

Finally, under 38 U.S.C. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See also 66 Fed. Reg. 45630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service Connection for Bilateral Hearing Loss  

The August 1984 pre-enlistment examination report and report 
of medical history, the February 1993 post-service medical 
examination report and report of medical history are silent 
as to a diagnosis of hearing loss, but they do reflect 
essentially similar findings on audiometric evaluation.  
However, June 1997 medical records from the Peace Sun Clinic, 
as well as the September 1997 VA medical examination indicate 
a clear current diagnosis of bilateral high frequency hearing 
loss.  

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Impaired hearing constitutes a disability for the purposes of 
service connection by VA when the auditory threshold levels 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  

In order for service connection to be granted, there must be 
a showing of a currently-diagnosed disability.  See 38 C.F.R. 
§ 3.303; Gilpin, supra.  The veteran satisfies that element 
of service connection; however, a present disability alone, 
without a showing that it is etiologically related to 
service, is an insufficient basis upon which to grant service 
connection.  38 C.F.R. § 3.303.  In addition to a present 
disability, there must be a nexus or link demonstrated 
between the present disability and service.  His pre-service 
medical records indicate no complaint of hearing loss nor is 
such diagnosed on medical examination after service.  
Audiometry before and after service do show some hearing 
loss, but there is no indication that his present bilateral 
high frequency hearing loss is linked to service.  Instead, 
the evidence shows that his hearing both before and after 
service remained essentially the same. Pre-service audiometry 
readings in August 1984 reveal pure tone thresholds of 25 
decibels only three times, at the tested frequencies, but 
post-service readings rise to that level only once in 1993.  
Moreover, the threshold levels at 6,000 hertz are virtually 
identical when the 1984 and 1993 audiological readings are 
compared.  

Generally, VA must afford claimants a medical examination and 
medical opinion regarding etiology in order to assist them in 
establishing their claims.  38 U.S.C.A. § 5103A(d).  However, 
VA's duty to assist only extends to situations where a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 38 U.S.C.A. 
§ 5103A(a)(2).  In this case, while there is evidence of 
present disability, a condition necessary for service 
connection (see, e.g., Degmetich, supra), VA medical 
examination and opinion would not be of assistance to him as 
there is absolutely no evidence that bilateral hearing loss 
originated in service.  See 38 U.S.C.A. § 5103A(a)(2).  
Further, VA medical examination is only required when there 
is evidence that the disability or symptoms may be associated 
with service.  38 U.S.C.A. § 5103A(d)(2).  There is no such 
evidence in this case.  Thus, a VA medical examination to 
determine the etiology of hearing loss is not necessary in 
this instance.  38 U.S.C.A. § 5103A.

In conclusion, the preponderance of the competent medical 
evidence of record reflects that the veteran's bilateral 
hearing loss did not originate during service, and service 
connection for that disability is denied.  38 U.S.C.A. 
§ 7107; 38 C.F.R. § 3.303; Alemany, supra.  

Service Connection for a Left Knee and Bilateral Elbow 
Disabilities  

The available service medical records are silent with respect 
to a left knee injury and complaints of a bilateral elbow 
disability.  Additionally, all of the diagnoses pertaining to 
the left knee and the elbows refer solely to pain.  Pain can 
be used in assessing compensation once service connection has 
been established, but pain alone, without an underlying 
diagnosed disability that is related to service, will not 
suffice for the granting of service connection.  Sanchez-
Benitez, supra.  Here, because the veteran has been diagnosed 
with pain alone, service connection for a left knee 
disability and a bilateral elbow disability must be denied.  
Id.

In any event, there is no showing that any present disability 
with respect to the left knee or elbows is related to 
service.  As outlined above, a present disability is 
insufficient to establish service connection.  38 C.F.R. 
§ 3.303.  In addition to a present disability, there must be 
a nexus between the present disability and service.  His 
service medical records do not refer to either a left knee 
disability or a bilateral elbow disability.  As there is no 
apparent link between any present left knee or bilateral 
elbow disability and service, service connection must be 
denied.  Id.  

Generally, VA must afford claimants a medical examination and 
medical opinion regarding etiology in order to assist them in 
establishing their claims.  38 U.S.C.A. § 5103A(d).  However, 
VA's duty to assist only extends to situations where a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  In 
this case, while there is arguably evidence of present 
disabilities, a condition necessary but not sufficient for 
service connection, see, e.g., Degmetich, supra, a VA medical 
examination and opinion would not be of assistance to him as 
there is absolutely no evidence that either a left knee 
disability or a bilateral elbow disability originated in 
service.  See 38 U.S.C.A. § 5103A(a)(2).  Further, a VA 
medical examination is only required when there is evidence 
that the disability or symptoms may be associated with 
service.  38 U.S.C.A. § 5103A(d)(2).  There is no such 
evidence in this case.  Thus, a VA medical examination is not 
now required.  38 U.S.C.A. § 5103A.

In conclusion, the preponderance of the evidence reflects 
that the veteran's left knee disability and bilateral elbow 
disability, to the extent that they might exist, did not 
originate during service, and service connection must be 
denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.303; Alemany, 
supra.

Service Connection for Tinnitus and Residuals of Exposure to 
Fuels, Halon, Asbestos, and Choking in the Altitude Chambers


The evidence of record does not reflect exposure to asbestos 
or other fuels and gasses.  Also, the evidence does not 
indicate in-service complaints of tinnitus.  Moreover, there 
is absolutely no suggestion that the veteran currently 
suffers from tinnitus or a disability related to asbestos or 
other potentially harmful exposure.

The September 1997 VA medical examination report did not 
reveal tinnitus.  The January 1999 audiologic examination 
report indicated bilateral high sensory hearing loss.  
However, no mention was made of tinnitus.  As to asbestos and 
other claimed potentially harmful exposure, June 1997 records 
from the Peace Sun Medical Clinic reflected normal pulmonary 
function tests.  An X-ray study at the clinic in September 
1997 reflected clear lungs and a normal heart.  Normal 
pulmonary function test results were also reported on 
September 1997 VA examination.  

In order for service connection to be granted, the veteran 
must suffer from a current disability, see, e.g., Hickson, 
supra; yet in this case, there is absolutely no evidence of 
either tinnitus or of a disability resulting from exposure to 
asbestos or other harmful substance.  Thus, service 
connection for both tinnitus and a disability related to 
harmful chemical exposure must be denied.  Id.; 38 C.F.R. 
§ 3.303.

As noted above, pursuant to VCAA, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty 
includes affording the veteran a medical examination under 
certain circumstances.  38 U.S.C.A. § 5103A(d).  In this 
case, no VA medical examination is needed, as there is no 
current objective manifestation of tinnitus or of a disease 
resulting from harmful chemical exposure.  38 U.S.C.A. 
§ 5103(d)(1).  Inherent in the matter of establishing service 
connection is the presence of a current disability.  Absent 
such, as in this case, there is no valid claim.  See 38 
C.F.R. § 3.303; Degmetich, supra.  The Board notes that the 
veteran may well have been exposed to asbestos or some other 
harmful agent; however, exposure alone, without ensuing 
disability, does not suffice for a grant of service 
connection.  Id.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for tendonitis of the elbows is denied.

Service connection for residuals of a left knee injury is 
denied.

Service connection for residuals of exposure to fuels, halon, 
asbestos, and choking in the altitude chambers is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

